Citation Nr: 0909908	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-12 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking recognition of the 
appellant by the Department of Veterans Affairs (VA) as the 
Veteran's "child" for the purpose of establishing his 
entitlement to helpless child death benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1940 until 
his death as a prisoner of war in Japan in November 1942.  
The appellant is the child of the Veteran's common-law wife, 
was born in June 1942, and seeks to be recognized as the 
"child" of the Veteran and also as a "helpless child" for 
the purposes of receiving VA dependency and indemnity 
compensation (DIC) benefits.

This matter initially came before the Board on appeal from an 
administrative determination by the Baltimore, Maryland VA 
Regional Office (RO) in July 2001.  Following an April 2003 
Board hearing and a March 2004 remand, the Board denied the 
appeal in a January 2006 decision.  The appellant appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court), which, in an April 2008 memorandum 
decision, vacated the Board's January 2006 decision and 
remanded the matter back to the Board.

The Board notes that the Veterans Law Judge who signed the 
January 2006 Board decision is no longer employed by the 
Board.  In December 2008, the Board notified the appellant of 
his right to an additional Board hearing.  See 38 C.F.R. 
§ 20.717 (2008).  In January 2006, however, the appellant's 
representative notified the Board that he was declining to 
have another hearing and instead wanted the Board to proceed 
with his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously denied the appellant's claim to be 
recognized as the Veteran's  "child" in a decision of 
September 1985.  The Board noted that there was no objective 
evidence that the Veteran knew of the appellant's existence 
or accepted him as a member of his household.  

The governing law and regulations provide that the term 
"child" of the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before  the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) Who is 
under the age of  18 years; or (ii) Who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii), Who, after reaching the age of 18 years 
and until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by the 
Department of Veterans Affairs.  38 C.F.R. § 3.57(a) (2008).

The term "stepchild" means a legitimate or illegitimate 
child of the veteran's spouse.  38 C.F.R. § 3.57(b) (2008).

Evidence of relationship of a stepchild will consist of 
proffer of birth, evidence of the marriage of the veteran to 
the natural parent of the child, and evidence that the child 
is a member of the veteran's household, or was a member of 
the veteran's household at the date of the veteran's death.  
38 C.F.R. § 3.210(d) (2008).

It is uncontroverted that the appellant was the illegitimate 
child of the Veteran's common law spouse.  Thus he may be 
considered to be the Veteran's stepchild.  However, to meet 
the definition of "child" for VA benefits, he must 
establish that he "was a member of the Veteran's household 
at the date of the Veteran's death."  
The definition of "household" is commonly understood to 
mean a domestic establishment including members of a family 
and others living under the same roof.  

On this point, there was conflicting evidence at the time the 
Board entered its 1985 decision.  In connection with her 
claim for death benefits, the appellant's mother asserted in 
a deposition in April 1947 that she and the Veteran lived 
together from the time of their marriage until he entered 
military service and that he had not made an allotment for 
her while he was in the military.  In her deposition, and 
other claims for VA benefits and National Service Life 
Insurance proceeds, she did not mention the appellant or 
claim him as the veteran's child.  She specifically denied 
ever living with another man.  

A deposition provided by the Veteran's sister was to the 
effect that he and the appellant's mother had separated prior 
to the Veteran's entry onto active duty.  M.M.G., a landlady 
who rented rooms to the appellant's mother during the period 
from August 1942 until December 1943, stated that the 
appellant's mother held herself out as being the wife of A., 
identified as the appellant's biological father.  According 
to M.M.G., A. visited the appellant's mother regularly and 
paid her weekly rent.  

Prior to the January 2006 Board decision, in March 2004, the 
appellant was furnished with a notice letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008). 

In the April 2008 memorandum decision, however, the Court 
found that the March 2004 VCAA letter was deficient, as it 
was not apparent from the letter what evidence should be 
submitted by the appellant to establish that he was a member 
of the Veteran's household at the time of death.  While the 
letter cited to "documents, statements from lay persons, 
medical reports, and other similar evidence," the Court 
found this direction to be overly broad, misleading, and 
confusing and noted the appellant's response in submitting 
"irrelevant evidence."  The Court further determined that 
VA had not demonstrated that this notice error did not result 
in prejudice to the appellant.

It is thus readily apparent that further corrective notice, 
pursuant to the VCAA, must be provided to the appellant prior 
to a final Board adjudication on this matter.  Such action 
must be taken on remand.  38 C.F.R. § 19.9 (2008).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the appellant about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the appellant.  

It is essential that this letter contain 
very specific information about the 
precise types of evidence that the 
appellant may furnish in support of his 
claim which would establish that he was a 
member of the Veteran's household at the 
time of the Veteran's death.  The types 
of evidence that must be suggested in the 
letter include: (1) a signed 
acknowledgment from the Veteran 
recognizing the appellant as his 
stepchild; (2) a judicial decree ordering 
child support; (3) any contemporaneous 
evidence, such as diaries or letters, 
indicating acknowledgment of the 
appellant's status; (4) statements from 
third parties who knew that the Veteran 
accepted the appellant as his stepchild; 
(5) statements from third parties, such 
as relatives, neighbors, clergy, 
shopkeepers, government officials, family 
friends or others in the community based 
on personal knowledge which would tend to 
support the appellant's claim that he was 
a member of the Veteran's household at 
the time of his death; and (6) any other 
information from the service department 
or public records (i.e., schools, welfare 
agencies) indicating that the appellant 
was a member of the Veteran's household.  

Moreover, the appellant should be 
informed of his continuing right to 
provide his own statements or testimony 
in support of his claim, and he should be 
allowed a reasonable period of time in 
which to respond. 

2.  After completion of the above 
development, the appellant's claim should 
be readjudicated.  If the determination 
remains adverse, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

